       Case 3:19-cv-00575-VLB Document 39 Filed 06/16/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT


NICHOLAS CLARK                                    :
                                                        :
     Plaintiff,                                         :   CIVIL ACTION NO.
                                                        :   3:19-CV-00575 (VLB)
                                                        :
V.                                                      :
                                                        :
COOK, ET AL                                             :
                                                        :
     Defendants.                                        :   JUNE 16, 2020


                                APPEARANCE

     To the Clerk of the Court and All Parties of Record:

     Please enter my Appearance as counsel for the Plaintiff, Nicholas Clark, in

the above-captioned case.

     Dated at Bridgeport, Connecticut, this 16th day of June, 2020.




                                           Plaintiff
                                           Nicholas Clark


                                           By_/s/__James O. Gaston______
                                           James O. Gaston (ct09296)
                                           Law Offices of James O. Gaston, LLC
                                           239 Golden Hill Street
                                           Bridgeport, CT 06604
                                           Telephone: (203) 334-1656
                                           Fax: (203) 333-4532
                                           lawofficesofjamesgaston@gmail.com
        Case 3:19-cv-00575-VLB Document 39 Filed 06/16/20 Page 2 of 2




                                   CERTIFICATION

      I hereby certify that on June 16, 2020, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s

electronic filing system or by mail to anyone unable to accept electronic filing as

indicated on the Notice of Electronic filing. Parties may access this filing through

the Court’s CMECF system.




                                               By___/s/__James O. Gaston________
                                                  James O. Gaston
